NO. 12-10-00398-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
EDDIE THOMPSON,
INDIVIDUALLY    §          APPEAL FROM THE 
AND d/b/a EDDOT
CONSTRUCTION/
THOMPSON DIRT,                                      
APPELLANT                                                            
 
V.                                                                    §          COUNTY
COURT AT LAW                                                                        
 
FAITH TEMPLE CHURCH OF
GOD IN CHRIST,
APPELLEE                                                   §          NACOGDOCHES
 COUNTY, TEXAS



MEMORANDUM
OPINION
PER CURIAM
            Appellee
has filed a motion to dismiss this appeal asserting that this court lacks
jurisdiction because no final judgment or other appealable order has been
signed by the trial court.  Appellant has responded that he “agrees with
Appellee’s reasons that this court lacks jurisdiction.”  Accordingly,
Appellee’s motion is granted, and the appeal is dismissed. 

            Opinion delivered
December 30, 2010.
            Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
                                                                    (PUBLISH)